Exhibit 10.1






Amendment No. 2




     This Amendment No. 2 (the “Amendment”), dated April 30, 2013 (the
“Amendment Effective Date”), amends the Research Collaboration and License
Agreement, effective as of May 1, 2009, amended as of April 12, 2012 (the
“Research Agreement”), by and between Zalicus Inc. (formerly known as
CombinatoRx, Incorporated), a Delaware corporation with an office at 245 First
Street, Third Floor, Cambridge, Massachusetts 02142 (“Zalicus”), and Novartis
Institutes for BioMedical Research, Inc., a Delaware corporation with an office
at 250 Massachusetts Avenue, Cambridge, Massachusetts 02139 (“Novartis”).
Novartis and Zalicus are each separately referred to as a “Party” and are
collectively referred to as the “Parties”. Capitalized terms not otherwise
defined in this Amendment have the meaning set forth in the Research Agreement.



Background




     Pursuant to Section 2.2 (Collaboration Term) of the Research Agreement, the
Initial Term of the Research Collaboration expired on May 1, 2011. Pursuant to
that Section, Novartis extended the Research Collaboration for a one year
Renewal Term through May 1, 2012, and pursuant to an amendment to the Research
Agreement effective April 12, 2012 (“Amendment No. 1”), Novartis and Zalicus
extended the Research Collaboration for an additional one year Renewal Term
through May 1, 2013 (the “Second Renewal Term”).. Novartis has the right (but
not the obligation) to extend the Research Collaboration for one additional
Renewal Term of one year each if notice is given to Zalicus at least 120 days
prior to the expiration of the then applicable Renewal Term. Novartis and
Zalicus each wish to extend the Collaboration Term until October 31, 2014 (the
“Third Renewal Term”), subject to the revised terms and conditions set forth in
this Amendment.



  The Parties agree as follows:






Section 1.






Third Renewal Term.




     Notwithstanding the provisions of Section 2.2 (Collaboration Term) of the
Agreement (including with respect to the 120 day notice period), the
Collaboration Term is hereby extended,

--------------------------------------------------------------------------------

such that the Collaboration Term will expire on October 31, 2014 unless
terminated prior to that date in accordance with its terms.

Section 2. Amendment to Research Protocol.

     During the Third Renewal Term, Zalicus is anticipated to transfer screening
data from 400 cell lines to Novartis. With respect to all activities during the
Third Renewal Term (the “Extension Activities”), Zalicus will conduct the
activities in accordance with the Research Plan, as supplemented by Exhibit A
(the “Research Plan Supplement”), which shall be applicable to Third Renewal
Term activities only. Notwithstanding the provisions of Section 2.4 (Joint
Research Committee) of the Research Agreement, the Joint Research Committee will
not have the authority to amend or alter the Research Plan Supplement or the
Research Plan during the Third Renewal Term. Any amendment to the Research Plan
Supplement or the Research Plans during the Third Renewal Term will be subject
to the provisions of Section 11.17 (Entire Agreement) of the Research Agreement.

Section 3. Payment for Renewal Term Activities.

     In lieu of any FTE payments contemplated by Section 5.1(b) or 5.1(c) of the
Research Agreement and the payments provided under Amendment No. 1, and with
respect to Third Renewal Term activities only, Novartis will pay to Zalicus
USD$7,500 per cell line that is accepted by Novartis pursuant to the Research
Plan Supplement, up to a maximum of USD$3,000,000. Zalicus will submit an
Invoice to Novartis for these amounts up to six times in the Third Renewal Term
(it being anticipated that one Invoice will be issued approximately every three
months during the Third Renewal Term). Novartis will pay each such undisputed
Invoice within 60 calendar days after receipt.



Section 4.






Ratification and Confirmation.




     In all other respects, the Research Agreement is hereby ratified and
confirmed. For the avoidance of doubt, this Amendment is intended to govern the
Parties’ activities during the Third Renewal Term, and will have no
applicability to any obligations or activities arising prior to May 1, 2013.

[signature page follows]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed by their duly authorized representatives as of the Amendment Effective
Date.

NOVARTIS INSTITUTES FOR    ZALICUS INC.  BIOMEDICAL RESEARCH, INC.      By: /s/
Charles Wilson    By: /s/ Justin A. Renz  Name: Dr. Charles Wilson    Name:
Justin A. Renz  Title: Vice President, Global Head Strategic    Title: EVP, CFO
and Treasurer  Alliances     


--------------------------------------------------------------------------------



Exhibit A






Research Plan Supplement




--------------------------------------------------------------------------------